Rule 101. Scope; Definitions(a) Scope. These  rules apply to proceedings in United States courts. The specific courts  and proceedings to which the rules apply, along with exceptions, are  set out in Rule 1101. (b) Definitions. In these rules: (1) “civil case” means a civil action or proceeding; (2) “criminal case” includes a criminal proceeding; (3) “public office” includes a public agency; (4) “record” includes a memorandum, report, or data compilation; (5) a “rule prescribed by the Supreme Court” means a rule adopted by the Supreme Court under statutory authority; and (6) a reference to any kind of written material or any other medium includes electronically stored information. Notes (Pub.  L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1929; Mar. 2, 1987, eff. Oct. 1,  1987; Apr. 25, 1988, eff. Nov. 1, 1988; Apr. 22, 1993, eff. Dec. 1,  1993; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Rule  1101 specifies in detail the courts, proceedings, questions, and stages  of proceedings to which the rules apply in whole or in part. Notes of Advisory Committee on Rules—1987 Amendment United States bankruptcy judges are added to conform this rule with Rule 1101(b) and Bankruptcy Rule 9017. Notes of Advisory Committee on Rules—1988 Amendment The amendment is technical. No substantive change is intended. Notes of Advisory Committee on Rules—1993 Amendment This revision is made to conform the rule to changes made by the Judicial Improvements Act of 1990. Committee Notes on Rules—2000 Amendment The  language of Rule 101 has been amended, and definitions have been added,  as part of the general restyling of the Evidence Rules to make them  more easily understood and to make style and terminology consistent  throughout the rules. These changes are intended to be stylistic only.  There is no intent to change any result in any ruling on evidence  admissibility.  The Style Project The  Evidence Rules are the fourth set of national procedural rules to be  restyled. The restyled Rules of Appellate Procedure took effect in  1998. The restyled Rules of Criminal Procedure took effect in 2002. The  restyled Rules of Civil Procedure took effect in 2007. The restyled  Rules of Evidence apply the same general drafting guidelines and  principles used in restyling the Appellate, Criminal, and Civil Rules. 1.  General Guidelines Guidance in drafting, usage, and style was provided by Bryan Garner, Guidelines for Drafting and Editing Court Rules,  Administrative Office of the United States Courts (1969) and Bryan Garner, A Dictionary of Modern Legal Usage  (2d ed. 1995). See also  Joseph Kimble, Guiding Principles for  Restyling the Civil Rules,  in Preliminary Draft of Proposed Style Revision of the Federal Rules of Civil Procedure,  at page x (Feb. 2005) (available at http://www.uscourts.gov/rules/Prelim_draft_proposed_pt1.pdf); Joseph Kimble, Lessons in Drafting from the New Federal Rules of Civil Procedure , 12 Scribes J. Legal Writing __ (2008-2009). 2. Formatting Changes Many  of the changes in the restyled Evidence Rules result from using format  to achieve clearer presentations. The rules are broken down into  constituent parts, using progressively indented subparagraphs with  headings and substituting vertical for horizontal lists. “Hanging  indents” are used throughout. These formatting changes make the  structure of the rules graphic and make the restyled rules easier to  read and understand even when the words are not changed. Rules 103,  404(b), 606(b), and 612 illustrate the benefits of formatting changes.  3. Changes to Reduce Inconsistent, Ambiguous, Redundant, Repetitive, or Archaic Words The  restyled rules reduce the use of inconsistent terms that say the same  thing in different ways. Because different words are presumed to have  different meanings, such inconsistencies can result in confusion. The  restyled rules reduce inconsistencies by using the same words to express  the same meaning. For example, consistent expression is achieved by  not switching between “accused” and “defendant” or between “party  opponent” and “opposing party” or between the various formulations of  civil and criminal action/case/proceeding. The  restyled rules minimize the use of inherently ambiguous words. For  example, the word “shall” can mean “must,” “may,” or something else,  depending on context. The potential for confusion is exacerbated by the  fact the word “shall” is no longer generally used in spoken or clearly  written English. The restyled rules replace “shall” with “must,” “may,”  or “should,” depending on which one the context and established  interpretation make correct in each rule. The  restyled rules minimize the use of redundant “intensifiers.” These are  expressions that attempt to add emphasis, but instead state the obvious  and create negative implications for other rules. The absence of  intensifiers in the restyled rules does not change their substantive  meaning. See, e.g.,  Rule 104(c) (omitting “in all cases”); Rule  602 (omitting “but need not”); Rule 611(b) (omitting “in the exercise of  discretion”). The restyled rules also remove words and concepts that are outdated or redundant.  4. Rule Numbers The  restyled rules keep the same numbers to minimize the effect on  research. Subdivisions have been rearranged within some rules to  achieve greater clarity and simplicity.  5. No Substantive Change The  Committee made special efforts to reject any purported style  improvement that might result in a substantive change in the  application of a rule. The Committee considered a change to be  “substantive” if any of the following conditions were met: a.  Under  the existing practice in any circuit, the change could lead to a  different result on a question of admissibility (e.g., a change that  requires a court to provide either a less or more stringent standard  in evaluating the admissibility of particular evidence); b.  Under  the existing practice in any circuit, it could lead to a change in the  procedure by which an admissibility decision is made (e.g., a change in  the time in which an objection must be made, or a change in whether a  court must hold a hearing on an admissibility question); c.  It  alters the structure of a rule in a way that may alter the approach  that courts and litigants have used to think about, and argue about,  questions of admissibility (e.g., merging Rules 104(a) and 104(b) into a  single subdivision); or d.  It  changes a “sacred phrase” — phrases that have become so familiar in  practice that to alter them would be unduly disruptive. Examples in the  Evidence Rules include “unfair prejudice” and “truth of the matter  asserted.”